DETAILED ACTION

This is the initial Office action based on the application filed on February 25, 2020. Claims 1-20 are currently pending and have been considered below.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,698,892. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite broader features than the ‘892 Patent.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to come up with the instant claims by removing certain limitations of the ‘892 Patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 state “combining the separate one or more second data group hash values…” Claims 7 and 16 state “combining the separate one or more first data group hash values…”
Because the claims recite combining one or more data items, it is unclear, if only one data item is present, how and with what it could be combined. It seems that only multiple data items may be combined, not one.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Specifically, Independent claims 1, 11 and 20 recite calculating hash values for groups of data. Such limitations amount to mathematical concepts, which are abstract concepts.
Other than calculation of hash values, the claims recite identifying which data to hash. Such identification is considered insignificant extra-solution activity of gathering data (see at least MPEP 2105.05(g) ). As such, such extra-solution activity does not amount to additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 11 and 20 also recite generic computer components such as processing units, storage media, etc. Such generic components also are sufficient to amount to significantly more than the judicial exception.
Dependent Claims 2-10 and 12-19 do not provide additional elements to integrate the data structure into a practical application or to amount to significantly more than the judicial exception.

	Claim 20 states “One or more computer-readable comprising…” However, it is not clear what statutory category is being claimed. Is it a computer-readable storage medium or just an ordinary computer-readable medium? A computer-readable medium would not be statutory as it would encompass signals per se.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaumnitz et al (US Patent Application Publication 2016/0350394).


	Claims 1, 11 and 20: Gaumnitz discloses a method, a computing system and a computer-readable medium comprising: 
in the data set, identifying one or more first data groups of a first grouping respectively having one or more second data groups of a second grouping [0057, 0061]. [Data is partitioned by groups. Then the groups are further reduced in size (i.e. groupings of groups).]
generating a first grouping hash value set comprising one or more first data group hash values for the one or more first data groups respectively [0057, 0061], wherein generating a given first data group hash value comprises: 
for a given first data group, generating a second data group hash value set comprising one or more second data group hash values for respective one or more second data groups of the given first data group [0057, 0061-0062]. [See at least distributing partitioned groups based at least on hash values.]
generating the given first data group hash value for the given first data group based on the second data group hash value set [0057, 0061-0062]. [Different hash values are generated for each group, including first and second hash values. The second group hash value is at least based on the first one because group hash values are different from each other (i.e. the second group hash cannot be the same as the first.)]
generating a total hash value for the data set based on the first data group hash value set [0069]. [See at least hash-based aggregation.]
Claim 4: Gaumnitz discloses the method of Claim 1 above, and Gaumnitz further discloses wherein generating a second data group hash value set comprises: for a given second data group of the one or more second data groups of the given first data group, generating a given second data group field hash value via a hash function [0069]. [See at least hash-based aggregation that includes each value.]
Claims 5 and 14: Gaumnitz discloses the method and system of Claims 4 and 11 above, and Gaumnitz further discloses wherein generating the given second data group hash value is based on deterministic data of the given second data group and excludes non-deterministic data of the given second data group [0057, 0061-0062]. [Hash values are determined in a particular manner without randomness (i.e. deterministic data). There is no suggestion in Gaumnitz that hash group values are determined in a non-deterministic manner.]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaumnitz et al (US Patent Application Publication 2016/0350394) in view of Cattell et al (US Patent Application Publication 2007/0239797).


	Claims 2 and 12: Gaumnitz discloses the method and the system of Claims 1 and 11 above, but Gaumnitz alone does not explicitly disclose wherein the one or more first data groups comprises one or more rows, and the one or more second data groups comprises one or more columns.
	However, Cattell [0193] discloses grouping data based on rows and/or columns.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gaumnitz with Cattell. One would have been motivated to do so in order to partition data in a particular way.
	Claims 3 and 13: Gaumnitz discloses the method and the system of Claims 1 and 11 above, but Gaumnitz alone does not explicitly disclose wherein the one or more first data groups comprises one or more columns, and the one or more second data groups comprises one or more rows.
However, Cattell [0193] discloses grouping data based on rows and/or columns.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gaumnitz with Cattell. One would have been motivated to do so in order to partition data in a particular way.


Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaumnitz et al (US Patent Application Publication 2016/0350394) in view of Bern (US Patent Application Publication 2013/0159352).

Claims 6 and 15: Gaumnitz discloses the method and the system of Claims 1 and 11 above, but Gaumnitz alone does not explicitly disclose wherein generating the given first data group hash value comprises: combining the separate one or more second data group hash values of the second data group hash value set; and hashing the combined one or more second data group hash values via a hashing function.
However, Bern [0038, 0043] discloses calculating a hash value for each group and then calculating a hash function for a combined group.
 	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gaumnitz with Bern. One would have been motivated to do so in order to be able to compare data for further processing based at least on hash values of the data.
	Claims 7 and 16: Gaumnitz discloses the method and the system of Claims 1 and 11 above, but Gaumnitz alone does not explicitly disclose wherein generating the total hash value comprises: combining the separate one or more first data group hash values of the first data group hash value set; and hashing the combined one or more first data group hash values via a hashing function.
However, Bern [0038, 0043] discloses calculating a hash value for each group and then calculating a hash function for a combined group.
 	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gaumnitz with Bern. One would have been motivated to do so in order to be able to compare data for further processing based at least on hash values of the data.

Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaumnitz et al (US Patent Application Publication 2016/0350394) in view of Linkert et al (US Patent Application Publication 2009/0138526).

Claims 8 and 17: Gaumnitz discloses the method and the system of Claims 1 and 11 above, but Gaumnitz alone does not explicitly disclose generating a second total hash value for a second data set following the same process as for generating the total hash value for the data set; and comparing the second total hash value to the total hash value to determine equivalency of the second data set to the data set.
However, Linkert [0025, 0029] discloses generating group hash values for different groups such as a local database and database from a portable device. Those hash values are then compared to see if they are the same or there are mismatches.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gaumnitz with Linkert. One would have been motivated to do so in order to identify if data between groups of data needs to be synchronized.
	Claims 9 and 18: Gaumnitz discloses the method and the system of Claims 8 and 17 above, but Gaumnitz alone does not explicitly disclose wherein the data set comprises the results from a executing a set of queries at a first database system and the second data set comprises the results from executing the set of queries at a second database system, and further wherein the comparing the second total hash value to the total hash value determines if the first database system returns the same results as the second database system for the set of queries.
	However, Linkert [0025, 0029] discloses retrieving hash values of different data sets and comparing those values to see if they are the same or there are mismatches. Retrieval and comparing of hash values are analogous to queries because retrieval and comparing are query commands.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gaumnitz with Linkert. One would have been motivated to do so in order to identify if data between groups of data needs to be synchronized.
Claims 10 and 19: Gaumnitz discloses the method and the system of Claims 9 and 18 above, but Gaumnitz alone does not explicitly disclose providing a report of database system equivalency between the first database system and the second database system based on the compared second total hash value and total hash value.
However, Linkert [0025, 0029] discloses results of hash comparison (i.e. report) to the database.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gaumnitz with Linkert. One would have been motivated to do so in order to identify if action needs to be taken based on results of the comparison.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patil et al (2013/0290274) describes at least calculating group hash values.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163